DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 12/14/2021. Claims 10-13, 15-20 and 26-31 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2020 and 8/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group 2, claim 15-20 and 26-31 in the reply filed on 12/14/2021 is acknowledged. Claim 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

Examiner’s Notes
The examiner has noted significant issues infra as to symbols/formulas in the pending claim under 35 U.S.C. 112(2)/112(b). Presently, the pending claim does not adequately reflect what the disclosed invention is. In light of the precedence set forth in In re Aoyama, 656 F.3d 1293, 1300 (Fed. Cir. 2011), In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the examiner applies cited art in accordance with a position as best understood in the context of the claim and the invention as a whole to expedite compact prosecution. Such interpretations of the claim versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth infra.

While the examiner has attempted to identify as many issues under 35 U.S.C. 112, the examiner notes that other issues may exist and that the claim should be thoroughly reviewed for any other issues not inclusive of the examiner's claim rejections to advance prosecution.

Initial searches show claim 16 and 27 may contain allowable subject matter over prior art, which will be revisited once the indefiniteness rejections mentioned above are addressed and claims are clarified.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Objections
Claims 16, 19, 27 and 30 are objected to because of the following informalities: 
Claim 16 recites “The method of claim 15, wherein the generating the one or more public key parameters pp and the master key msk based on a system security parameter λ comprises”. The term “system security parameter” has already been defined previously in the claims and should therefore be referred to using a definite article.
Method claim 19 recites “selecting a random number r′;” while corresponding system claim 30 recites “select a random number r′ through PKG;”
Claim 19 and 30 recite “wherein, n denotes the number of revoked users...” Here “the number” needs to be changed to avoid possible antecedent issue.
Claim 27 recites “determine a revocation-identity domain...” There is an unexpected symbol ”-” in between “revocation-identity”. See claim 16 for comparison.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 16-20 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
In claims 16 and 27, there is no definition for symbols Zp and e(g, g)α.
In claims 17 and 28, it is not clear how a first group G and a second group GT are determined based on the system security parameter λ.
In claims 18 and 29, there is no definition for symbols d0, d1, d2.
In claims 19 and 30, there is no definition for symbols chk, td, Iori,1, . . . , Iori,n.
In claims 19 and 30, there is no definition for symbols UCHash and ∥.
In claims 20 and 31, there is no definition for symbols UColl and ∥.
Claim 20 recites the limitation “obtaining a second revocation set…” without clearly pointing out what qualifies as “a first revocation set”, because it depends on claim 18 instead of 19. Please refer to claim 31 for comparison.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 26 recites “A fine-grained mobile access encryption system, comprising: at least one storage medium storing a set of instructions; and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to: …”, which is considered signal per se or software per se. Paragraph 58 of the specification only provides examples of a processing engine, which is not claimed and also not defined as hardware only. Paragraph 128 of the specification only provides examples of a storage medium, which recites “The storage medium include a read-only memory (ROM), a random access memory (RAM), a programmable read-only memory (PROM), an erasable programmable read only memory (EPROM), a one-time programmable read-only memory (OTPROM), an electronically-erasable programmable read-only memory (EEPROM), a compact disc read-only memory, (CD-ROM) or an optical disk, a magnetic disk, a magnetic tape, or any other computer readable medium may be used to carry or store data.” Applicant can amend the claim to specify hardware processor. Otherwise applicant is suggested to amend the claims to recite “non-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hohenberger (“Online/Offline Attribute-Based Encryption”, 2014, listed in IDS) in view of Lai (“Improved Identity-Based Online/Offline Encryption”, DOI: 10.1007/978-3-319-19962-7_10, 2015).

Regarding claim 15, Hohenberger teaches a method for a fine-grained mobile access encryption, comprising:
generating one or more public key parameters pp and a master key msk based on a system security parameter λ; ([p. 297, Sec. 2] Setup(λ,U) → (PK,MK). The setup algorithm takes as input a security parameter λ and a universe description U, which defines the set of allowed attributes in the 
obtaining an identity attribute of a user; generating a private key skI of the user based on the identity attribute and the master key msk; ([p. 297, Sec. 2] Extract(MK, Ikey) → SK. The extract algorithm takes as input the master secret key MK and an access structure (resp., set of attributes) Ikey and outputs a private key SK associated with the attributes.)
encrypting offline data to generate … a proxy cipher text ict of the offline data; and ([p. 297, Sec. 2] Offline.Encrypt(PK) → IT. The offline encryption algorithm takes as input the public parameters PK and outputs an intermediate ciphertext IT.)
encrypting online data to generate a session key key2 of the online data and a proxy cipher text ct of the online data. ([p. 297, Sec. 2] Online.Encrypt(PK, IT, Ienc) → (key, CT). The online encryption algorithm takes as input the public parameters PK, an intermediate ciphertext IT and a set of attributes (resp., access structure) Ienc and outputs a session key key and a ciphertext CT.)

Hohenberger teaches encrypting offline data to generate proxy cipher text of the offline data, but does not explicitly teach encrypting offline data to generate a session key key1 of the offline data. This aspect of the claim is identified as a difference.
However, Lai in an analogous art explicitly teaches
encrypting offline data to generate a session key key1 of the offline data and a proxy cipher text ict of the offline data. ([p. 163, Sec. 2.2] Off-Encrypt(mpk): Taking the system parameter mpk as input, outputs a pair (Coff, K) where Coff is called offline ciphertext and K as the message encryption key.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “online/offline attribute-based encryption” concept of Hohenberger, and the “improved identity-based online/offline encryption” approach of Lai. One of (Lai [Abstract; p. 162, Sec. 1.1]).

Regarding claim 26, the scope of the claim is similar to that of claim 15, respectively. Accordingly, the claim is rejected using a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"OOABKS: Online/offline attribute-based encryption for keyword search in mobile cloud", by Cui, teaches to use online/offline ABE technology and outsource ABE technology to reduce the online calculation cost and the local calculation cost of mobile users; as well as implement the fine-grained access control for the user. Security analysis demonstrates that scheme can achieve trapdoor unlinkability, keyword security, data privacy security and search controllability.
"Attribute-Based Encryption for Fine-Grained Access Control of Encrypted Data", by Goyal, teaches a new cryptosystem for fine-grained sharing of encrypted data. In the cryptosystem, ciphertexts are labeled with sets of attributes and private keys are associated with access structures that control which ciphertexts a user is able to decrypt.
US 20170006029 A1, "Hearing Device And Method Of Hearing Device Communication", by Pedersen, teaches that to generate an offline session key may comprise to generate an offline key based on the common secret (e.g. perform a hash function of the common secret and an offline value), and to compute the offline session key based on the offline key and the session identifier (e.g. perform a hash function of the offline key and the session identifier). The offline session key is used by the hearing device and the client device to secure (e.g. encrypt) the hearing device data communicated between the hearing device and the client device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HAN YANG/Examiner, Art Unit 2493